J-S83044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    LEON J. MOSLEY                             :
                                               :
                      Appellant                :      No. 1595 EDA 2017

                   Appeal from the PCRA Order April 21, 2017
              In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0002911-2001


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                      FILED JANUARY 30, 2018

        Appellant, Leon J. Mosley,1 appeals from the order entered in the

Montgomery County Court of Common Pleas, which dismissed as untimely

his third petition filed under the Post-Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A §§ 9541-9546. A jury convicted Appellant on May 31, 2002, of one

count of each of robbery of a motor vehicle, terroristic threats, recklessly

endangering another person (“REAP”), simple assault, conspiracy to commit

robbery, and two counts of theft. The court sentenced Appellant on August

1, 2002, to an aggregate term of 28½ to 60 years’ imprisonment. The

sentence included a 25 to 50 year term under Pennsylvania’s three strikes

law, 42 Pa.C.S.A § 9714(a)(2). Appellant did not file a direct appeal, so the
____________________________________________


1   Appellant is also referred to as Antonio Johnson throughout the record.
J-S83044-17


judgment of sentence became final on or about September 1, 2002. Since

then, Appellant has filed two unsuccessful PCRA petitions.            On January 5,

2017, Appellant filed a counseled “Motion to Correct an Illegal Sentence,”

which the PCRA court deemed Appellant’s third PCRA petition. On January

27, 2017, the court issued notice of intent to dismiss per Pa.R.Crim.P. 907.

Appellant filed an amended “Motion to Correct an Illegal Sentence,” on

March 27, 2017; and the court denied PCRA relief on April 21, 2017.

Appellant timely filed a notice of appeal and a voluntary concise statement

per Pa.R.A.P. 1925(b), on Monday, May 22, 2017.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016).                       A PCRA

petition, including a second or subsequent petition, shall be filed within one

year of the date the underlying judgment of sentence becomes final.               42

Pa.C.S.A. § 9545(b)(1).       A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory   exceptions   to    the   PCRA    time-bar   allow   for    very   limited

circumstances, which excuse the late filing of a petition; a petitioner

asserting a timeliness exception must file a petition within 60 days of when

the claim could have been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, Appellant’s judgment of sentence became final on or about


                                       -2-
J-S83044-17


September 1, 2002, upon the expiration of time for filing a direct appeal

with the Superior Court. See Pa.R.A.P. 903 (providing 30 days to file notice

of appeal from judgment of sentence with Superior Court). Appellant filed

the current serial PCRA petition on January 5, 2017, which is patently

untimely. See 42 Pa.C.S.A. § 9545(b)(1). Appellant attempts to invoke the

“new facts” exception to the statutory time-bar per Section 9545(b)(1)(ii).

Appellant relies on two appellate court decisions to satisfy the newly

discovered facts exception to PCRA time-bar.        Even assuming Appellant

satisfied the 60-day rule, judicial decisions do not constitute “new facts” for

purposes of the Section 9545(b)(1)(ii) exception. See Commonwealth v.

Brandon, 51 A.3d 231 (Pa.Super. 2012) (explaining subsequent decisional

law does not amount to new “fact” under Section 9545(b)(1)(ii) of PCRA).

Thus, Appellant’s third PCRA petition remains time barred, and the court

properly dismissed it as untimely.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/18




                                     -3-